In a proceeding, inter alia, to compel the Family Court to accept uncertified checks in payment of obligations under a support order, the appeal is from an order of the Supreme Court, Kings County, dated August 29, 1974, which, inter alia, directed the acceptance of such checks. Appeal dismissed, without costs, as moot. Petitioner replaced the uncertified checks with certified ones for the periods in issue and thus rendered moot the issue of whether the Family Court or the Office of Probation should be compelled to accept uncertified checks. If the Family Court desires that support payments be made by certified rather than uncertified checks, there is nothing to stop it from inserting such a provision in any individual support order it enters, or from adopting a general rule to that effect directed to its Office of Probation. In the absence of such a directive the Probation Department, on its own initiative, could not insist on any such procedure. Rabin, Acting P. J., Hopkins, Martuscello, Brennan and Shapiro, JJ., concur.